Order filed September 27, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00611-CV
                                     ____________

                         PATRICIA DEVERS, Appellant

                                           V.

                        U.S. BANK N.A., ET AL, Appellee


                On Appeal from County Civil Court at Law No. 4
                             Harris County, Texas
                       Trial Court Cause No. 1109429

                                       ORDER
      The trial court signed the final judgment in this case on June 26, 2018. On
July 26, 2018, Patricia Devers filed a pro se letter in the trial court entitled “Request
for Appeal.” The letter states in relevant part:

      This is a formal appeal for the small claims case named above. The
      court has ordered an eviction of Robert Williams and all occupants of
      6226 Shady Timbers Drive, Houston, Texas 77016 to which Mr.
      Williams would like to appeal so that he may stay in the State of Texas.
      He feels the judgment was made in error and would like to appeal the
      decision made.
      A pro se party cannot file a notice of appeal on behalf of another person.
Paselk v. Rabun, 293 S.W.3d 600, 605 (Tex. App.—Texarkana 2009, no pet.). We
notified the parties on September 4, 2018, that the appeal by Robert Williams would
be dismissed unless any party filed a response by September 14, 2018, showing
meritorious grounds for continuing the appeal. No response has been received.

      The appeal by Robert Williams is DISMISSED. The appeal by Patricia
Devers remains pending.



                                 PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown